PER CURIAM.
The State correctly concedes that the defendant was improperly sentenced to 17 years each on Count III (shooting into an occupied building) and Count V (unlawful display of a firearm during the commission of a felony). The maximum sentence for each of these offenses is 15 years. §§ 775.082(3)(c), 790.07(2), 790.19, Fla.Stat. (1989); Gilbert v. State, 484 So.2d 651 (Fla. 3d DCA 1986); Jolly v. State, 392 So.2d 54 (Fla. 5th DCA 1981). Accordingly, the sentences on Counts III and V are reversed, and this case is remanded for resentencing as to those Counts only. The defendant’s convictions, as well as his sentences on the remaining Counts, are otherwise affirmed.
Affirmed in part; reversed in part, and remanded.